           Case 1:21-cv-01186-VSB Document 1 Filed 02/09/21 Page 1 of 14




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


JESSICA MILLER on behalf of herself and all           Civil Case No.: ___________________
others similarly situated,

                         Plaintiff(s),                             CIVIL ACTION

                      -against-                              CLASS ACTION COMPLAINT
                                                                       AND
                                                              DEMAND FOR JURY TRIAL

VIKING CLIENT SERVICES, LLC; and JOHN
DOES 1-25,

                         Defendant(s).

         Plaintiff, JESSICA MILLER (hereinafter "MILLER") on behalf of herself and all others

similarly situated (hereinafter “Plaintiffs”) by and through her undersigned attorneys, alleges

against the above-named Defendants, VIKING CLIENT SERVICES, LLC, (hereinafter "VCS"),

and John Does 1-25, collectively (“Defendants”) their employees, agents, and successors the

following:



                                    PRELIMINARY STATEMENT

    1.        Plaintiff brings this action for damages and declaratory and injunctive relief arising

         from the Defendant’s violation of 15 U.S.C. § 1692 et seq., the Fair Debt Collection

         Practices Act (hereinafter “FDCPA”), which prohibits debt collectors from engaging in

         abusive, deceptive and unfair practices.



                                         JURISDICTION AND VENUE

    2.        This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331. This is an

         action for violations of 15 U.S.C. § 1692 et seq.
       Case 1:21-cv-01186-VSB Document 1 Filed 02/09/21 Page 2 of 14




3.        Venue is proper in this district under 28 U.S.C. §1391(b)(2) because the acts and

     transactions that give rise to this action occurred, in substantial part, in this district.



                                             DEFINITIONS

4.        As used in reference to the FDCPA, the terms “creditor,” “communication”

     “consumer,” “debt,” and “debt collector” are defined in § 803 of the FDCPA and 15

     U.S.C. § 1692a.



                                              PARTIES

5.        The FDCPA, 15 U.S.C. § 1692 et seq., which prohibits certain debt collection

     practices provides for the initiation of court proceedings to enjoin violations of the

     FDCPA and to secure such equitable relief as may be appropriate in each case.

6.        Plaintiff, MILLER, is a natural person and a resident of New York County, State of

     New York, and is a “Consumer” as defined by 15 U.S.C. § 1692a(3).

7.        VCS is a domestic limited liability partnership with its principal place of business at

     10050 Crosstown Circle, Suite 300, Eden Prairie, Minnesota 55344.

8.        Upon information and belief, Defendant VCS uses the mail, telephone, and

     facsimile and regularly engages in business the principal purpose of which is to attempt

     to collect debts alleged to be due another.

9.        Defendant VCS is a “Debt Collector” as that term is defined by 15 U.S.C.

     §1692(a)(6).
      Case 1:21-cv-01186-VSB Document 1 Filed 02/09/21 Page 3 of 14




10.     John Does 1-25, are fictitious names of individuals and businesses alleged for the

  purpose of substituting names of defendants whose identities will be disclosed in

  discovery and should be made parties to this action



                             CLASS ACTION ALLEGATIONS

11.     Plaintiff brings this action as a class action, pursuant to Rule 23 of the Federal Rules

  of Civil Procedure (hereinafter “FRCP”), on behalf of herself and all consumers and their

  successors in interest (the “Class”), who were sent debt collection letters and/or notices

  from VCS which are in violation of the FDCPA, as described in this Complaint.

12.     This Action is properly maintained as a statewide class action. The Class consists

  of:

                   All New York consumers who were sent a collection letter
                   and/or notices from VCS, attempting to collect debt(s)
                   allegedly owed to another, which included the alleged
                   conduct and practices described herein.

                  The class definition may be subsequently modified or refined.

                  The Class period begins one year to the filing of this Action.

13.     The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a

  class action:

14.     Upon information and belief, the Class is so numerous that joinder of all members is

  impracticable because there are hundreds and/or thousands of persons who were sent debt

  collection letters and/or notices from Defendants that violate specific provisions of the

  FDCPA. Plaintiff is complaining of a standard form letter and/or notice that is sent to

  hundreds of persons;
      Case 1:21-cv-01186-VSB Document 1 Filed 02/09/21 Page 4 of 14




15.     There are questions of law and fact which are common to the Class and which

  predominate over questions affecting any individual Class member. These common

  questions of law and fact include, without limitation:

       a.     Whether Defendants violated various provisions of the FDCPA;

       b.     Whether Plaintiff and the Class have been injured by Defendants’ conduct;

       c.     Whether Plaintiff and the Class have sustained damages and are entitled to

              restitution as a result of Defendants’ wrongdoing and if so, what is the proper

              measure and appropriate statutory formula to be applied in determining such

              damages and restitution; and

       d.     Whether Plaintiff and the Class are entitled to declaratory and/or injunctive

              relief.

16.     Plaintiff’s claims are typical of the Class, which all arise from the same operative

  facts and are based on the same legal theories.

17.     Plaintiff has no interest adverse or antagonistic to the interest of the other members

  of the Class.

18.     Plaintiff will fairly and adequately protect the interest of the Class and has retained

  experienced and competent attorneys to represent the Class.

19.     A Class Action is superior to other methods for the fair and efficient adjudication of

  the claims herein asserted. Plaintiff anticipates that no unusual difficulties are likely to be

  encountered in the management of this class action.

20.     A Class Action will permit large numbers of similarly situated persons to prosecute

  their common claims in a single forum simultaneously and without the duplication of

  effort and expense that numerous individual actions would engender. Class treatment
      Case 1:21-cv-01186-VSB Document 1 Filed 02/09/21 Page 5 of 14




  will also permit the adjudication of relatively small claims by many Class members who

  could not otherwise afford to seek legal redress for the wrongs complained of herein.

  Absent a Class Action, class members will continue to suffer losses of statutory protected

  rights as well as monetary damages. If Defendant’s conduct is allowed proceed without

  remedy they will continue to reap and retain the proceeds of their ill-gotten gains.

21.     Defendants have acted on grounds generally applicable to the entire Class, thereby

  making appropriate final injunctive relief or corresponding declaratory relief with respect

  to the Class as a whole.



                               FACTUAL ALLEGATIONS

22.     On or before February 13, 2020, Plaintiff incurred a financial obligation to

  Santander Consumer USA (“Santander”).

23.     The Santander obligation arose out of a transaction in which money, property,

  insurance or services, which are the subject of the transaction, are primarily for personal,

  family or household purposes.

24.     The Santander obligation arose out of a transaction, which was for non-business

  purposes.

25.     Santander is a “creditor” as define by 15 U.S.C. § 1692a(4).

26.     The Santander obligation is a “debt” as defined by 15 U.S.C § 1692a(5).

27.     Plaintiff at all times relevant to this lawsuit was a “consumer” as that term is defined

  by 15 U.S.C. §1692a(3).

28.     On or before February 13, 2020, Jefferson Capital Systems, LLC (“Jefferson”)

  purchased the Santander obligation.
      Case 1:21-cv-01186-VSB Document 1 Filed 02/09/21 Page 6 of 14




29.     On or before February 13, 2020 Jefferson owned the Santander obligation.

30.     On or before February 13, 2020 Jefferson placed and/or referred the Santander

  obligation with VCS for the purpose of collection.

31.     At the time Jefferson placed and/or referred the Santander obligation with VCS for

  the purpose of collection, such obligation was past due.

32.     At the time Jefferson placed and/or referred the Santander obligation with VCS for

  the purpose of collection, such obligation was in default.

33.     On or about February 13, 2020, VCS caused to be mailed to MILLER a letter

  concerning the Santander obligation. A copy of said letter is annexed hereto as Exhibit

  A, except that the undersigned attorney has, in accordance with Fed. R. Civ. P. 5.2

  partially redacted the financial account numbers in an effort to protect Plaintiff’s privacy.

34.     The February 13, 2020 letter to MILLER stated in part:




35.     The February 13, 2020 letter to MILLER further stated in part: “It’s tax time! Use

  your tax return to settle your account”. (emphasis added)

36.     The February 13, 2020 letter further stated in part:

          “Viking Client Services, LLC has been authorized to extend an
          offer to you to resolve your account for 20% of the current amount
          due. You can accept by sending in a payment within 30 days from
          the date of this letter. If payment by this date is not possible,
          contact us at (800) 767-7907 to discuss other settlement options
          which may include additional time to respond to this offer. We are
      Case 1:21-cv-01186-VSB Document 1 Filed 02/09/21 Page 7 of 14




            not obligated to renew this offer. Should your settlement
            payments(s) be returned for any reason by your banking institution,
            this settlement offer may be considered null and void”. (emphasis
            added)

37.     The February 13, 2020 letter further stated in part: “Upon completion of the

  settlement, your account will be considered settled with Viking Client Services, LLC and

  Jefferson Capital Systems, LLC will be notified.” [emphasis added].

38.     Upon receipt, MILLER read the February 13, 2020 letter.

39.     Within the period beginning on the day one year prior to the date this Complaint is

  filed to the present, VCS sent collection letters attempting to collect debts to more than 40

  consumers residing within the State of New York similar to the letter annexed hereto as

  Exhibit A.

40.     VCS’ actions as described herein are part of a pattern and practice used to collect

  consumer debts.

41.     VCS could have taken the steps necessary to bring its actions within compliance

  with the FDCPA, but neglected to do so and failed to adequately review its actions to

  ensure compliance with the law.



                    POLICIES AND PRACTICES COMPLAINED OF

42.     It is VCS’ policy and practice to send initial written collection communications, in

  the form annexed hereto that violate the FDCPA, by inter alia:

       a.      Using false, deceptive or misleading representations or means in connection

               with the collection of any debt;

       b.      Depriving consumers of their right to receive the necessary and accurate

               information as to the true amount of the alleged debt;
      Case 1:21-cv-01186-VSB Document 1 Filed 02/09/21 Page 8 of 14




       c.     Depriving consumers of their right to receive the informational content as to

              amount of potential additional costs;

       d.     Depriving consumers of their right to receive the necessary and accurate

              information as to the true character, amount, and legal status of the alleged

              debt; and

       e.     Causing consumers to suffered a risk of economic injury.


                                         COUNT I

       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                         15 U.S.C. § 1692e et seq.

43.     Plaintiff repeats the allegations contained in paragraphs 1 through 42 as if the same

  were set forth at length herein.

44.     Collection letters and/or notices such as those sent by VCS are to be evaluated by

  the objective standard of the hypothetical “least sophisticated consumer.”

45.     VCS violated 15 U.S.C. § 1692 et seq. of the FDCPA in connection with its

  communications to Plaintiff and others similarly situated.

46.     15 U.S.C. § 1692e prohibits a debt collector from using false, deceptive or

  misleading representation or means in connection with the collection of any debt.

47.     VCS violated 15 U.S.C. § 1692e of the FDCPA by using               false, deceptive,

  misleading representations and means in connection with its attempts to collect the

  alleged debt from Plaintiff and others similarly situated.

48.     15 U.S.C. § 1692e(10) prohibits a debt collector from using any false representation

  or deceptive means to collect or attempt to collect any debt.
      Case 1:21-cv-01186-VSB Document 1 Filed 02/09/21 Page 9 of 14




49.     VCS violated 15 U.S.C. § 1692e(10) by stating in the February 13, 2020 letter:

  “Upon completion of the settlement, your account will be considered settled with Viking

  Client Services, LLC and Jefferson Capital Systems, LLC will be notified”.

50.     The February 13, 2020 letter fails to explain whether, “Upon completion of the

  settlement”, in addition to MILLER’s “account” being “settled” with VCS, it will also be

  settled with Jefferson, the current owner of the Santander obligation.

51.     The February 13, 2020 letter can be read to have or more meanings:

              a. “Upon completion of the settlement”, MILLER’s “account”
                 will only be “settled” with VCS, and Jefferson will merely
                 be “notified”;

              b. “Upon completion of the settlement”, MILLER’S
                 “account” will be settled with VCS, and by Jefferson being
                 “notified”, MILLER’s account will also be “settled” with
                 Jefferson.

52.     At least one of the above meanings in the February 13, 2020 letter is inaccurate.

53.     MILLER suffered an informational injury due to VCS’ violation of 15 U.S.C. §

  1692e of the FDCPA in connection with its communications to MILLER.

54.     MILLER suffered a risk of economic injury due to VCS’ violation of 15 U.S.C. §

  1692e of the FDCPA in connection with its communications to MILLER.

55.     Congress enacted the FDCPA in part to eliminate abusive debt collection practices

  by debt collectors.

56.     Plaintiff and others similarly situated have a right to free from abusive debt

  collection practices by debt collectors.

57.     Plaintiff and others similarly situated have a right to receive proper notices

  mandated by the FDCPA.
          Case 1:21-cv-01186-VSB Document 1 Filed 02/09/21 Page 10 of 14




    58.        Plaintiff and others similarly situated were sent letters, which have the propensity to

       affect their decision-making with regard to the debt.

    59.        Plaintiff and others similarly situated have suffered harm as a direct result of the

       abusive, deceptive and unfair collection practices described herein.

    60.        Plaintiff has suffered damages and other harm as a direct result of Defendants’

       actions, conduct, omissions and violations of the FDCPA described herein.

       WHEREFORE, Plaintiff demands judgment against VCS as follows:

                 (a)     Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class representative and, Joseph K. Jones, Esq., and Benjamin J. Wolf,

Esq. as Class Counsel;

                 (b)     Issuing a preliminary and/or permanent injunction restraining Defendants,

their employees, agents and successors from, inter alia, engaging in conduct and practices that

are in violation of the FDCPA;

                 (c)     Issuing a declaratory Order requiring Defendants to make corrective

disclosures;

                 (d)     Awarding Plaintiff and the Class statutory damages;

                 (e)     Awarding Plaintiff and the Class actual damages;

                 (f)     Awarding Plaintiff costs of this Action, including reasonable attorneys’

fees and expenses;

                 (g)     Awarding pre-judgment interest and post-judgment interest; and

                 (h)     Awarding Plaintiff and the Class such other and further relief as this Court

may deem just and proper.
          Case 1:21-cv-01186-VSB Document 1 Filed 02/09/21 Page 11 of 14




Dated: New York, New York
      February 5, 2021
                                             /s/ Joseph K. Jones
                                             Joseph K. Jones, Esq.
                                             JONES, WOLF & KAPASI, LLC
                                             One Grand Central Place
                                             60 East 42nd Street, 46th Floor
                                             New York, New York 101065
                                             (646) 459-7971 telephone
                                             (646) 459-7973 facsimile
                                             jkj@legaljones.com

                                             /s/ Benjamin J. Wolf
                                             Benjamin J. Wolf, Esq.
                                             JONES, WOLF & KAPASI, LLC
                                             One Grand Central Place
                                             60 East 42nd Street, 46th Floor
                                             New York, New York 101065
                                             (646) 459-7971 telephone
                                             (646) 459-7973 facsimile
                                             bwolf@legaljones.com

                                             Attorneys for Plaintiff


                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.


                                             /s/ Joseph K. Jones
                                             Joseph K. Jones
Case 1:21-cv-01186-VSB Document 1 Filed 02/09/21 Page 12 of 14




             Exhibit

                          A
Case 1:21-cv-01186-VSB Document 1 Filed 02/09/21 Page 13 of 14
Case 1:21-cv-01186-VSB Document 1 Filed 02/09/21 Page 14 of 14
